Citation Nr: 0914991	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran has missing replaceable teeth without loss of 
substance of maxilla or mandible; impairment of the mandible 
or loss of a portion of the ramus or maxilla is not shown.


CONCLUSION OF LAW

The criteria for service connection for a dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.381, 4.150 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through June 2005 and July 2005 notice 
letters, the RO notified the Veteran and his representative 
of the information and evidence needed to substantiate the 
Veteran's claim of service connection.  By a March 2006 
notice letter, the RO provided the Veteran with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the 
claim was properly re-adjudicated in March 2006, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2005 and July 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  Private treatment records were also 
obtained from R.S., D.D.S., of Mid-America Dental and 
Hearing.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

The Board notes that a VA examination was not provided in 
connection with this claim.  As detailed in the analysis 
section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2008).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2008).

The Veteran contends that service connection is warranted for 
a dental disability for compensation purposes.  He asserts 
that he had his four upper front teeth damaged when he was 
involved in a motor vehicle accident during military service 
in approximately December 1951.  The Veteran states that the 
four teeth were later extracted and partial dentures and a 
bridge were put in their place.  He states that, in 2004, the 
bridge had to be replaced.  The Veteran's sister submitted a 
statement attesting to similar events.  A statement was also 
received from W.L.M., a fellow service member who was 
allegedly operating the motor vehicle at the time of the in-
service accident.  W.L.M. states that, between October 1951 
and December 1951, the Veteran was the passenger in a motor 
vehicle accident.  W.L.M. reports that the Veteran's mouth 
and face struck the dashboard and damaged his upper front 
teeth.  The Veteran also submitted copies of letters that he 
sent to his family during service wherein he described dental 
treatment that he was receiving in the military.

A review of the Veteran's service treatment records reveals 
that the Veteran's entrance examination was conducted in 
January 1951.  According to the dental portion, he was 
missing four teeth, but teeth 7, 8, 9, and 10 were present.  
The service records do not contain explicit evidence of the 
alleged motor vehicle accident, but dental records show 
treatment for teeth 7, 8, 9, and 10 by January 1952.  In 
March 1952, the four teeth were extracted.  Partial dentures 
were inserted in September 1952 and a bridge was made in 
August 1954.  The dental portion of the Veteran's December 
1954 separation examination indicated that there was a bridge 
in place of missing teeth 7, 8, 9, and 10.

Although there is no documentation of the in-service motor 
vehicle accident, the dental records document the reported 
treatment for the Veteran's four upper front teeth.  
Moreover, the Veteran has submitted sufficient lay evidence 
corroborating the accident and dental treatment.  Thus, an 
in-service dental injury is established by the record.

In order for service connection to be warranted for 
compensation purposes, the evidence must establish that the 
Veteran has a dental disability for which compensation is 
payable.  Post-service records from the Fayetteville VAMC do 
not reference dental treatment.  Private records from Dr. 
R.S. show dental treatment in 2003 and 2004.  In June 2004, 
Dr. R.S. set a replacement bridge over the area of missing 
teeth 7, 8, 9, and, 10.

In consideration of the evidence of record, the Veteran does 
not have a dental disability that may be service connected 
for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  
Teeth 7, 8, 9, and 10 were extracted during military service; 
however, they are replaceable missing teeth, which may only 
be considered service connected for the purpose of 
establishing eligibility for outpatient dental treatment.  
The record does not suggest that the Veteran has missing 
teeth due to loss of substance of the maxilla or mandible, or 
that there is impairment of the mandible.  In contrast, the 
evidence shows that the missing teeth were adequately 
replaced by a bridge in 1954 and another bridge in 2004.  A 
remand for a medical examination is not necessary because the 
medical evidence is clear on the matter and the evidence is 
sufficient for deciding the claim.  Consequently, service 
connection for a dental disability for compensation purposes 
is not warranted.

(The Veteran has implied that he wishes to obtain treatment 
for his dental problems.  The RO informed the Veteran that he 
should contact the nearest VAMC dental clinic.  The Board 
notes that a dental rating sheet was issued in March 1955.)

For all the foregoing reasons, the Board finds that the claim 
of service connection for a dental disability for 
compensation purposes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).




ORDER

Service connection for a dental disability for compensation 
purposes is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


